Citation Nr: 0411177	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of low back 
injury, status post laminectomy.

2.  Entitlement to service connection for a left foot drop.

3.  Entitlement to service connection for arthritis of the low 
back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from November 1967 to 
July 1969.  He also had Army National Guard membership from 
November 1967 through February 1995, with discharge and transfer 
to retired reserves at that time.    

The appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that the RO previously denied a claim of 
entitlement to service connection for a back disability in June 
2000.  The RO denied that claim based on failure to present a 
well-grounded claim (an outdated standard) showing a disability 
causally related to the veteran's period of active service.  In 
that decision, the veteran had not previously alleged entitlement 
based on an injury while on active duty for training (ACDUTRA) in 
September 1991.  The RO, accordingly, had not previously explored 
the issue.  Hence, because there is a new basis for this claim, VA 
need not address reopening the previously denied claim of 
entitlement to service connection for a back disorder.  

In July 2003, the veteran testified during a hearing before the 
undersigned at the RO; a transcript of that hearing is of record.  
The Board accepts for inclusion in the record evidence submitted 
(along with a waiver of RO jurisdiction) during that hearing.  See 
38 C.F.R. § 20.800 (2003).  

The veteran's claims of entitlement to service connection for 
arthritis of the low back and entitlement to service connection 
for left foot drop, both as secondary to a low back injury, are 
the subject of remand, below.  Those claims are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, is 
required.  The undersigned apologizes for the delay in the 
adjudication of this case.


FINDINGS OF FACT

1.  The veteran injured his low back, with disc rupture, in the 
performance ACDUTRA in September 1991.  

2.  A laminectomy was performed in October 1991 for repair of that 
injury, and disability has persisted since.


CONCLUSION OF LAW

Residuals of low back injury in September 1991 were incurred in 
ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(b), 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Analysis

At the outset, the Board notes that, in November 2000, during the 
pendency of this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of the 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the claimant 
what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

While the veteran reports currently receiving Social Security 
disability benefits, he testified at his July 2003 hearing that 
the Social Security Administration does not have any records of 
his 1991 ACDUTRA injury and or subsequent treatment that year that 
are not already associated with the claims folder.  Accordingly, 
while Social Security Administration records are requested in the 
remand, below, to develop the veteran's claims for service 
connection for low back arthritis and left foot drop, the Board 
does not believe that obtaining Social Security records or 
underlying medical records would further the veteran's claim for 
service connection for residuals of the low back injury in 
September 1991, particularly in light of the Board's grant of the 
benefit sought.  

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, and in view of the Board's 
favorable disposition of the appeal, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claim has been accomplished.  

Service Connection Claim

In order to establish service connection for a disability, there 
must be objective evidence that establishes that the disability 
either began in or was aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  Service connection may also be granted for disability 
resulting from an injury incurred in or aggravated by service or 
while performing ACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110.

To establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the in-
service disease or injury.  See Pond v. West, 12 Vet. App. 341, 
346 (1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is normally required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

If there is no evidence of a chronic condition during service, or 
an applicable presumption period, then a showing of continuity of 
symptomatology after service is required to support the claim.  38 
C.F.R. § 3.303(b).  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay observation 
is competent.  Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  
If service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

A February 1995 National Guard Report of Separation and Record of 
Service indicate that the veteran had in excess of twenty years of 
net National Guard service.  A National Guard pay document 
submitted by the veteran to the Board in July 2003 indicates 
active training duty between September 7, 1991 and September 28, 
1991.  

By testimony before the undersigned in July 2003, the veteran 
explained that in September or October of 1991 he was sent to 
Germany with the 747th (motor vehicle) Maintenance Company for 
duty, and there was little for them to do there because of an 
absence of lifts to be used to work on vehicles.  The E-7 in 
charge wanted to keep the soldiers busy and, as a result, had 
axles removed from a five-ton vehicle that had been sitting in the 
rain for months or years.  He and other soldiers were told to take 
the hubs and pads off, and in the course of such efforts the 
veteran injured his low back.  He explained that since there were 
no drills required at the time, he did not seek medical assistance 
but rather simply waited for completion of the active duty period 
to be returned stateside.  

The veteran's pay record from the period confirms that there was 
no drill performance.  In July 2001, the veteran submitted four 
statements from fellow servicemen corroborating that the veteran 
served with them in Germany as part of an operation of the South 
Carolina National Guard 3648th Maintenance Company involving 
stationing in Germany.  One of these fellow serviceman also 
corroborates that during the stationing in Germany the veteran 
developed considerable pain in the low back while trying to remove 
a brake hub from a five-ton truck.  The other soldiers in their 
statements corroborated that during the second week of that 
stationing the veteran had complaints about his low back and that 
they had to assist him in climbing stairs to their room, as well 
as retrieving food for him from the mess hall.  

A private treatment record dated October 28, 1991, for complaints 
of pain in the back right side down the right hip into the right 
leg, notes a history of injury in mid September. The veteran 
reported that he suspected it was a pinched nerve and had been 
taking muscle relaxers to treat the condition.  The report reveals 
that the veteran had not yet been examined for the condition.  

A November 1991 private examination report noted a history, as 
given by the veteran, of onset of pain in his lower back when 
changing a truck axel while with his National Guard unity in 
Germany in September 1991.  The veteran reported returning to his 
civilian work at Michelin thereafter and having significant 
difficulties, with inability to work since October 28, 1991.  

A December 1991 treatment record noted the veteran's history of 
injury while with his National Guard unit in Germany.  The record 
also noted that a myelogram was obtained and showed a ruptured 
disc at L5-S1.  The veteran was hospitalized and a laminectomy and 
excision of the disc rupture was performed.  

A November 1993 letter from a private treating physician, Dr. 
"G.", reveals that the veteran had persistent symptoms of the low 
back if required to do excessive lifting or bending, despite good 
result from his prior laminectomy.  The physician diagnosed a 
degenerative disc, post-laminectomy syndrome.  

Subsequent private treatment records show ongoing treatment for 
recurrence of difficulties with the low back with radiculopathy.  
In May 2001, the veteran was treated for significant pain with 
radiculopathy.  He was then noted to have significant weakness in 
the right lower extremity inclusive of foot drop, and a herniated 
right L4-L5 disc with severe nerve compression was indicated.  A 
right L4-L5 laminectomy, diskectomy, facetectomy, and foraminotomy 
were performed in May 2001.  Further private and VA treatment 
records show that the veteran had persistent associated functional 
difficulties and loss of work.  

Weighing the evidence, inclusive of National Guard records showing 
the veteran's service during the period of claimed injury, 
statements from fellow soldiers corroborating the injury, nearly 
contemporaneous treatment records documenting the veteran's self-
report of injury during the ACDUTRA period in September 1991, and 
subsequent medical records showing continued disability following 
treatment, the Board concludes that the preponderance of the 
evidence favors a grant of the claim of entitlement to service 
connection for residuals of low back injury in September 1991.

This decision does not imply that all of the veteran's back 
disorder(s) are necessarily the result of his military service, or 
the September 1991 injury.  This is particularly true in light of 
the fact that the medical evidence of record clearly indicates a 
back disorder prior to the September 1991 injury.  For example, 
the back disability related to surgery performed prior to 
September 1991 is clearly not related to the September 1991 
injury.  It is clearly indicated that not all of the veteran's 
current back disorders are related to the September 1991 injury as 
medical evidence also indicates a nonservice connected back 
disability not related to the veteran's post-September 1991 back 
disability.  Notwithstanding, while there is no medical evidence 
dated during the September 1991 period of ACDUTRA, there is a 
continuity of symptoms from that period to very shortly 
thereafter, when treatment was performed for the ACDUTRA injury, 
and a chronic disability has persisted thereafter.  Accordingly, 
service connection for the September 1991 injury, and the 
September 1991 injury alone, is warranted.  38 U.S.C.A. §§ 
101(24), 1110; 38 C.F.R. § 3.303.


ORDER

Service connection is granted for residuals of low back injury in 
September 1991.


REMAND

As noted above, VA has an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; see also, 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The RO 
notified the veteran of the provisions of the VCAA by development 
letters sent to the veteran in July 2001 and February 2002, and by 
a statement of the case issued in February 2003.  However, the 
July 2001 and February 2002 letters did not address the veteran's 
foot-drop and arthritis claims, and the February 2003 statement of 
the case did not explain development needed for those claims.  

Accordingly, pursuant to the VCAA, the RO should afford the 
veteran notice of the provisions as specifically applicable to 
development of the foot-drop and arthritis claims, to include 
development ordered by this remand.   Hence, the RO must afford 
the veteran notice of the evidence that has been obtained by VA, 
notice of evidence that is not of record that is necessary to 
substantiate the appealed claims, notice of specific evidence that 
the veteran is expected to provide, and notice that the veteran 
should provide any additional evidence he may have in furtherance 
of his claims which are the subject of this remand.  Thus, in so 
doing, the RO should also provide notice of what specific portion 
of the evidence necessary to substantiate the claims VA would 
secured, and what portion the veteran must secured.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Establishing service connection on a secondary basis requires 
essentially evidence sufficient to show: (1) that a current 
disability exists; and (2) that the current disability was either 
caused or aggravated by a service-connected disability. 38 C.F.R. 
§ 3.310(a) (2003); see also Allen v. Brown, 7 Vet. App. 439 
(1995).  While the veteran has alleged that he has foot drop of 
the left foot as secondary to his now-service-connected residuals 
of low back injury in September 1991, recent medical records have 
not shown a left foot drop and clearly indicate a back disorder 
not related to the September 1991 back injury.  While neuropathy 
inclusive of foot drop was noted in May 2001 and June 2001 
treatment records, associated with nerve compression at L5-S1 for 
which surgical decompression was then performed, that identified 
foot drop was of the right foot, not the left.  There is, however, 
certainly the possibility that the veteran has foot drop of the 
left foot causally associated with his service-connected residuals 
of low back injury in September 1991.

Similarly, recent medical records have neither clearly shown a 
diagnosis of arthritis of the low back nor provided an opinion 
causally associating the condition with the veteran's service-
connected residuals of low back injury in September 1991.  
However, such a causally associated arthritis is possible.  
Accordingly, the RO must obtain an appropriate VA examination to 
address these issues.  

The claims folder contains treatment records from the Dorn VA 
Medical Center dated in July and August of 2001.  Additional 
pertinent VA medical treatment records may be available.  Medical 
records concerning a veteran which are in the VA's possession at 
the time a determination is made about his or her claim will be 
considered to be evidence which was in the record before the 
adjudicators at the time of the final decision, regardless of 
whether such records were actually before the adjudicators.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992), Damrel v. Brown, 6 Vet. 
App. 242 (1992).  Hence such records must be obtained.  

As noted above, the veteran reports that he is in receipt of 
Social Security disability benefits.  The Court has held that 
where a veteran is in receipt of Social Security disability 
benefits, the medical records underlying that award are relevant 
to issues such as those on appeal here.  Masors v. Derwinski, 2 
Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  As such, these medical records must be obtained for 
association with the claims folder.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should send to the veteran and his representative a 
letter requesting that the veteran provide sufficient information, 
and if necessary, authorization to enable it to obtain any 
additional pertinent evidence not currently of record (to 
specifically include VA or private medical evidence).  This should 
include any new treatment records of "J.G.", M.D., which have not 
yet been obtained.  This should also include all records of 
treatment from the Dorn VAMC and any other VA medical centers 
where the veteran has received treatment for his disabilities.  
The RO should also invite the veteran to submit all pertinent 
evidence in his possession (that he has not already submitted), 
and explain the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter should clearly explain 
to the veteran that he has a full one-year period to respond 
(although VA may decide the claim within the one year period).

2.  If the veteran responds, the RO should assist him in obtaining 
any additional evidence identified by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All records and/or responses 
received should be associated with the claims file.  If any 
records sought are not obtained, the RO should notify the veteran 
of the records that were not obtained, explain the efforts taken 
to obtain them, and describe further action to be taken.  

3.  The RO should also obtain and associate with the claims file 
records of any Social Security disability benefits 
determination(s) and all underlying medical records.  In addition, 
the veteran is also asked to clearly indicate if he has ever filed 
a claim for workers compensation benefits.  If so, a copy of the 
claim and the final decision in that claim should be obtained. 

4.  Thereafter, the RO should afford the veteran VA examination, 
to address the nature and etiology of the veteran's claimed left 
foot drop and low back arthritis.  All necessary tests should be 
conducted.  The claims folders with a copy of this remand must be 
made available to the examiner for review in association with the 
examination.  The examiner(s) must answer the following:  

A.  Does the veteran have left foot drop?   If the answer is yes, 
then is it at least as likely as not (i.e., there is at least a 50 
percent probability) that the left foot drop was caused or 
permanently increased in severity by the veteran's residuals of 
low back injury in September 1991?

B.  Does the veteran have arthritis of the low back?   If the 
answer is yes, then is it at least as likely as not that the 
arthritis of the low back was caused or permanently increased in 
severity by the veteran's residuals of low back injury in 
September 1991?  If the arthritis found is related to the pre-
September 1991 back disorder, the examiner should so indicate. 

The examiner should set forth all examination findings, along with 
the complete rationale for each opinion expressed and conclusion 
reached, in a typewritten report.




5.  If the veteran fails to report to the scheduled examination, 
the RO must obtain and associate with the claims file copy(ies) of 
any notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

6.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

7.  Thereafter, and following any other appropriate development, 
the RO must readjudicate the remanded claims.  If any 
determination remains to any extent adverse, the RO must provide 
the veteran and his representative with a supplemental statement 
of the case which includes a summary of additional evidence 
submitted, any additional applicable laws and regulations, and the 
reasons for the decision(s).  The RO should afford them the 
applicable time to respond.  The RO must afford particular care 
and attention to ensuring that VA has provided the veteran 
complete notice of what VA will do and what he must do in support 
of his claims.  Quartuccio.  
 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



